Title: To George Washington from William Heath, 16 October 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Continental village October 16. 1781
                  
                  The last evening I was honored with yours of the 1st instant.  I am happy to hear your prospect continued favorable.
                  I have just received intelligence from New York of the 13th instant, which I think may be depended on, as follows.
                  "As to the fleet now fit for service in New York, you may depend on their being 23 sail of the line, and the Prince William and Torbay from Jamaica, the one a 64 and the other a 74—three or four fireships prepared, and no prospect of any more being fitted very soon.  35 sail of the Cork fleet have arrived, convoyed by a frigate of 32 guns.  A fleet of transports from England, 11 weeks out, are hourly expected at the Hook.  Eleven or twelve sail of the line fell down to Staten Island yesterday, when the troops began immediately to embark on board from the island.  It is expected that general Clinton and three or four thousand men will go with the fleet, but the matter is yet doubtful whether they fail or no—It depends wholly on their intelligence from the southward.  A packet has arrived from England—nothing transpires.  On the 11th instant dispatches arrived from Earl Cornwallis in a passage of three days, it was said, brought an account that general Washington was bombarding him night and day. It is said Cornwallis has no bread, and not more meat than to last him this month.  Since he has been blockaded has received fresh provisions but once."
                  The person who favoured me with the foregoing intelligence adds "I have another account in addition to what I have enclosed, which assures me that every ship which was able to swim have gone down to the Hook.  Sir Harry will undoubtedly endeavour some desperate aid for his Lordship."
                  My last accounts from the northward were of the 12th instant.  The enemy were then advancing to this side of Lake George, but their force not fully known.  I have sent a further reinforcement of regular troops to support general Stark, and hope soon to hear a good account of them.  I have the honor to be With the greatest respect Your Excellency’s fMost obedient servant
                  
                     W. Heath
                  
               